NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellant, '

V.

UNITED STATES,
Defendant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION, ~
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defendants-Appellees.

2012-1196

ASHLEY FU`RNITURE V. US 2

Appeal from the United States Court of international
Trade in consolidated case no. 07-CV-0323, Judge Timo-
thy C. Stanceu.

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plczintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

2012-1200

Appeal from the United States Court of International
Trade in case no. 08-CV-0302, Judge Timothy C. Stanceu.

3 ASHLEY FURNITURE v. Us
ON MOTION

Before NEWMAN, C'ircuit Judge.
0 R D E R

Upon consideration of SKF USA Inc. and Koyo Corpo-
ration of U.S.A.’s motions for leave to file briefs amici
curiae in support of Ashley Furniture Industries, Inc. and
Ethan Allen Global, Inc. and Ethan Allen Operations,
Inc.,

IT ls ORDERED THAT:

The motions are granted

FoR THE COURT
HAY 2 4 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Joseph W. D0rn, Esq.

Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.

Jessica R. Toplin, Esq.

Cralg A' LBW‘S’ Esq' u.s.counff)'i'f\l?mls son

THE FEDERAL C|RCU|T
323 MAY 24 2012
JAN HURBALY

CLERK